DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to a final Office action mailed on 12/18/2020 (“12-18-20 FOA”), the Applicant amended independent claim 23 and cancelled claims 18, 20-22 and 24 in an after-final response filed on 03/15/2021.
Claims 1-17 are withdrawn.
Claim 19 is cancelled.
Currently, claims 23 and 25 are pending.

Response to Arguments
Applicant’s amendments to claim 24 have overcome the 112(a) rejections as set forth under line item number 1 in the 12-18-20 FOA.
Applicant’s amendments to claims 21 and 24 have overcome the 112(b) rejections as set forth under line item number 2 in the 12-18-20 FOA.
Applicant’s amendments to independent claim 23 have overcome the prior-art rejections as set forth under line item numbers 3-4 in the 12-18-20 FOA.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Mao Wang (Reg. No. 64,745) on 03/30/2021.
The application has been amended as follows: 
Claims 1-17 have been cancelled.
Claims 1-17 (Cancelled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 23 and 25 are allowed.
Independent claim 23 is allowed, because claim 23 has been amended to incorporate previously-indicated allowable subject matter of claim 24 as set forth under line item number 5 in the 12-18-20 FOA.
Claim 25 is allowed, because claim 25 depends from the allowed claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                

/JAY C CHANG/Primary Examiner, Art Unit 2895